DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 03/03/2020. 
Claims 1-6 are pending in the Application with independent Claims 1 and 6.   

Continuity/ Priority Information   
The present Application 16808284, filed 03/03/2020 is a continuation of 15425692, filed 02/06/2017, now U.S. Patent No. 10,623,020, which is a continuation of 14496375, filed 09/25/2014, now U.S. Patent No. 9,602,244, which claims foreign priority to REPUBLIC OF KOREA  Applications 10-2014-0106175, filed 08/14/2014 and to 10-2014-0120010, filed 09/11/2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 and 06/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6, the limitation, “the LDPC codeword encoded using a sequence corresponding to a parity check matrix (PCM)” is indefinite. It is not clear how one of ordinary skill in the art is able to perform an encoding function without knowing the parameters for performing the sequence. The specification describes, a processor configured to generate the LDPC codeword corresponding to information bits by performing accumulation with respect to the second memory using a sequence corresponding to a parity check matrix (PCM), which is not sufficient information to clearly define the invention. It is unclear how using a sequence in the second memory corresponds the (PCM.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1, according to the limitations, 
“receiving a signal corresponding to an LDPC codeword having a length of 16200 and a code rate of 4/15, the LDPC codeword encoded using a sequence corresponding to a parity check matrix (PCM), and restoring error-corrected bits from the received signal by performing decoding corresponding to the parity check matrix, wherein the sequence is represented by a Sequence Table”. 
The above limitations, as drafted, are directed to a group of mathematical concepts, which according to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, such as in this case, using a sequence represented by a Sequence Table, then it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement. 
This judicial exception is not integrated into a practical application, under Step 2A Prong 2. In particular, the claims recite additional elements of generating an LDPC codeword by performing accumulation of bits using a sequence represented by a Sequence Table, which constitute an abstract idea without any tangible results, and without further reciting any practical applications, such as a structure or apparatus for achieving such results. Accordingly, these additional elements do not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a receiving unit, a decoding unit and generating an LDPC codeword using a Sequence Table amounts to no more than performing encoding/ decoding, which cannot provide an inventive concept. 
Claims 1-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Hence, the claims are not patent eligible under the 101 requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 20040153934) Pub. Date: August 5, 2004 in view of Shinohara et al. (U.S. Pub. No. 20140047295) Pub. Date: February 13, 2014.
Regarding independent Claims 1 and 6, Jin discloses methods and apparatus for encoding LDPC codes, comprising:
“receiving a signal corresponding to an LDPC codeword” [0098] FIG. 16 illustrates an encoder 1800 incorporating various features of the present invention.  The encoding memory 1806 is a vectorized version of its counterparts 1006 in encoder 1000. Whereas, in encoder 1000, the memories stored single bits, the corresponding memories in encoder 1800 store sets, i.e., Z-bit vectors. These vectors are written and read as single units using SIMD instructions.  
  [0098] FIG. 16 The input buffer 1812 and output buffer 1814   serve the same purpose as buffers 1012 and 1014 respectively, except that data is read and written as vectors. The vector unit operation processor 1008 is the same as its counterpart 1008 in encoder 1000, except it is operating on (clearing, accumulating, or outputting) Z-bit vectors instead of single bits.
[0100] As described, an encoding instruction set is, in various embodiments, an ordered sequence of two basic instructions (0 a r b) and (1 a r b), which when executed produces the actual encoding. Henceforth, we define two new instructions--(0 0 a) and (1 r a)--as follows: (1 r a) instructs the processor to read out the value at location a, left cyclic-shift it by r, and xor the value to the current value in an accumulator; (0 0 a) instructs the processor to write the current value in the accumulator to location a, and reset the value in the accumulator to zero.
 “sequence represented by a Sequence Table” described in [0095]. FIG. 15 illustrates the encoding process as a sequence of operations (0 a r b) and (1 a r b) for the vector LDPC code shown in FIG. 11. An exemplary memory 1702 stores information bits, coded bits, and intermediate variables. The content of each of the memory locations 0' through 11' is shown in row 1703 above the corresponding memory location. [0096] With respect to the above allocation of memory 1702, the encoding process illustrated in FIG. 14 as matrix multiplication with vectors is decomposed into a sequence of operations (0 a r b) or (1 a r b) listed in Table 1704. For clarity, Table 1704 shows the sequence of instructions together with their respective matrix multiplication counterparts.

Jin does not explicitly disclose “an LDPC codeword having a length of 16200 and a code rate of 4/15”. Jin discloses in the BACKGROUND of the invention, Par. [0011] an exemplary bipartite graph 100, which is well known in the art, for determining a (3, 6) regular LDPC code of length ten and rate one-half is shown in FIG. 1. Length ten indicates that there are ten variable nodes V.sub.1-V.sub.10, each identified with one bit of the codeword X.sub.1-X.sub.10. Rate one half indicates that there are half as many check nodes as variable nodes, i.e., there are five check nodes C.sub.1-C.sub.5 identified by reference numeral 106.  
However, in analogous art, Shinohara [0676] FIG. 52 shows sign bit groups and symbol bit groups in a case where each LDPC code is an LDPC code for portable terminals that has a code length N of 16200 bits and a code rate of 4/15, the modulation method is 256QAM (accordingly, m=8), and the multiple number b is 1. 

 
Regarding Claims 2-5, Jin discloses a circulant permutation matrix (CPM) size corresponding to the PCM [0085] Note that there are three possibilities for the cyclic permutation matrix used in FIG. 11. It is possible to indicate the particular permutation matrix to be substituted for an identity matrix by indicating whether the permutation matrix has a "1" located in the first, second or third position in the first row of the permutation matrix. For example, in the case of matrix 1302, beginning at the top left and proceeding to the bottom right corner the rotations could be specified by the sequence (2, 2, 3, 3, 1, 1, 1, 3, 2, 1, 2, 3). 
[0086] FIG. 12 illustrates the effect of performing the cyclic permutation (rotation) on the constraint node side. Since the permutation is performed from the constraint node side, the relationship between the edges, e.g., ordering, from the variable node side remains unchanged as shown in rows 1402', 1402" and 1402'". From the constraint side, however, the permutation results in edges within a column, e.g., the edges within a specific vector edge, being reordered as shown in rows 1404', 1404", 1404'". This produces interconnections between nodes corresponding to different copies of the projected graph.      

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Non-Final Rejection 20210825
 

Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov